Opinion issued December 22, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00751-CV
____________

TAMARA LEE GRADERT, Appellant

V.

UNION PACIFIC RAILROAD COMPANY, BURLINGTON NORTHERN
SANTA FE RAILWAY COMPANY, AND MONTIE R. SIMS, Appellee




On Appeal from the 152nd Court,
Harris County, Texas
Trial Court Cause No. 2004-67031




MEMORANDUM  OPINION
          Appellant, Tamara Lee Gradert, has filed an unopposed motion to dismiss the
appeal.  No opinion has issued.  Accordingly, the motion is granted, and the appeal
is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.